TIAA Real Estate Account c/o Teachers Insurance and Annuity Association of America 730 Third Avenue New York, New York, 10017-3206 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption Experts and to the use of our report dated May 20, 2011 with respect to the statement of revenues and certain expenses of The Palatine  Arlington, Virginia for the period from March 12, 2010 (Date of Inception) to December 31, 2010; and to the use of our report dated June 15, 2011 with respect to the statement of revenues and certain expenses of Rivers Edge Apartments  Medford, Massachusetts for the year ended December 31, 2010; and to the use of our report dated June 15, 2011 with respect to the statement of revenues and certain expenses of 425 Park Avenue  New York, New York for the year ended December 31, 2010; and to the use of our report dated June 15, 2011 with respect to the statement of revenues and certain expenses of Pepper Building  Philadelphia, Pennsylvania for the year ended December 31, 2010; and to the use of our report dated June 24, 2011 with respect to the statement of revenues and certain expenses of Northpark Village Square  Valencia, California for the year ended December 31, 2010; and to the use of our report dated November 28, 2011 with respect to the statement of revenues and certain expenses of Weston Business Center  Weston, Florida for the period April 12, 2010 (Date of Inception) to December 31, 2010; and to the use of our report dated November 28, 2011 with respect to the statement of revenues and certain expenses of The Forum at Carlsbad  Carlsbad, California for the year ended December 31, 2010; and to the use of our report dated February 8, 2012 with respect to the statement of revenues and certain expenses of The Corner  New York, New York for the year ended December 31, 2010 in the Registration Statement (Form S-1) and related prospectus of TIAA Real Estate Account. /s/ Aarons Grant & Habif, LLC Aarons Grant & Habif, LLC March 12, 2012 3500 Piedmont Road, Suite 600, Atlanta, Georgia 30305, Phone 404-233-5486, Fax 404-237-8325 E-mail cpa@aghllc.com Web Page www.aghllc.com Members of The American Institute of CPAs and Georgia Society of CPAs
